internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-117180-98 date date distributing controlled controlled sub sub foreign sub partnership business a b plr-117180-98 c d e f g h i buyer a b c d e dear we respond to your date request for rulings on certain federal plr-117180-98 income_tax consequences of a proposed transaction summary of facts distributing and wholly owned subsidiaries controlled controlled sub and sub join in filing a consolidated federal_income_tax return the distributing group distributing also owns the stock of foreign sub and an a percent interest in partnership each of the entities mentioned in this paragraph directly conducts business a distributing is owned b percent each by b and d c percent each by g and i and d percent each by c e f and h collectively the shareholders b and c are husband and wife couple as are d and e couple f and g couple and h and i couple b d f and i are siblings financial information has been submitted indicating that distributing controlled sub and sub each has had gross_income and operating_expenses representing the conduct of an active business during each of the past five years serious disputes have arisen between and among couple couple couple and couple that are having an adverse effect on the day-to-day operations of distributing proposed transaction to eliminate the shareholder disputes the following transaction has been proposed i distributing will transfer the stock of sub sub and foreign sub to controlled the contribution ii controlled will transfer business a assets including the foreign sub stock to sub in exchange for sub stock and the assumption by sub of related liabilities controlled also will transfer business a assets to a newly formed corporation newco in exchange for newco stock and the assumption by newco of related liabilities iii distributing will distribute the controlled stock to b and c in exchange for their distributing stock_distribution iv distributing will distribute the controlled stock to d and e in exchange for their distributing stock_distribution plr-117180-98 v f and g will sell e percent of their distributing stock to buyer and the rest of their distributing stock to h and i the sale vi distributing will make an s_corporation_election under sec_1362 of the internal_revenue_code in addition distributing and the shareholders have entered into an agreement providing for indemnification of contractual claims corporate governance claims and unanticipated liabilities against any shareholder or member of the distributing group the indemnity obligations contribution and distribution representations the taxpayer has made the following representations concerning the contribution and distribution a the fair_market_value of controlled stock received by each of b and c will approximately equal the fair_market_value of the distributing stock surrendered in the exchange b no part of the consideration distributed by distributing will be received by b or c as a creditor employee or in any capacity other than that of a shareholder of distributing c the years of financial information submitted on behalf of distributing sub and sub represents each corporation’s present operations and regarding each corporation there have been no substantial operational changes since the date of the last financial statements submitted d immediately after distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 e following distribution distributing sub and sub each will continue the active_conduct of its business independently and with its separate employees f distribution is carried out to resolve shareholder disputes over the operation of business a distribution is motivated in whole or substantial part by this corporate business_purpose g except for the sale there is no plan or intention by any shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of plr-117180-98 any stock in or securities of either distributing or controlled after distribution h there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject k the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l except for the indemnity obligations no intercorporate debt will exist between distributing on one hand and any of controlled sub sub or foreign sub on the other at the time of or after distribution m immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the stock of controlled sub sub or foreign sub will be included in income immediately before distribution see sec_1_1502-19 n payments made in all continuing transactions between distributing on one hand and controlled sub sub or foreign sub on the other will in the aggregate be for fair_market_value based on terms and conditions arrived at the parties bargaining at arm's-length o no two parties to the transaction are investment companies as defined in sec_368 and iv p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled plr-117180-98 distribution representations the taxpayer has made the following representations concerning distribution q the fair_market_value of controlled stock received by each of d and e will approximately equal the fair_market_value of the distributing stock surrendered in the exchange r no part of the consideration distributed by distributing will be received by d or e as a creditor employee or in any capacity other than that of a shareholder of distributing s the years of financial information submitted on behalf of distributing and controlled represents each corporation’s present operations and regarding each corporation there have been no substantial operational changes since the date of the last financial statements submitted t following distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees u distribution is carried out to resolve shareholder disputes over the operation of business a distribution is motivated in whole or substantial part by this corporate business_purpose v except for the sale there is no plan or intention by any shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after distribution w there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution x there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business y except for the indemnity obligations no intercorporate debt will exist between distributing and controlled at the time of or after distribution z immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the plr-117180-98 publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the stock of controlled will be included in income immediately before distribution see sec_1_1502-19 aa payments made in all continuing transactions between distributing and controlled will in the aggregate be for fair_market_value based on terms and conditions arrived at the parties bargaining at arm's-length bb no two parties to the transaction are investment companies as defined in sec_368 and iv cc the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled contribution and distribution rulings based solely on the information submitted and the representations set forth above we rule as follows on the contribution and distribution the contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_361 and sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of b and c on their receipt of controlled stock in distribution plr-117180-98 sec_355 the basis of the controlled stock in the hands of b and c will in each case equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by b and c will in each case include the holding_period of the distributing stock exchanged therefor provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 distribution rulings based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by distributing on distribution sec_355 and sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of d and e on their receipt of controlled stock in distribution sec_355 the basis of the controlled stock in the hands of d and e will in each case equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by d and e will in each case include the holding_period of the distributing stock exchanged therefor provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 international rulings the earnings_and_profits of foreign sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation beginning after date during the period distributing held foreign sub stock or was considered as plr-117180-98 holding it by reason of the application of sec_1223 while foreign sub was a controlled_foreign_corporation shall be attributable to the foreign sub stock in the hands of controlled sec_1_1248-1 provided the transfer of foreign sub stock from controlled to sub qualifies for nonrecognition treatment under sec_351 then the earnings_and_profits of foreign sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation beginning after date during the period controlled held foreign sub stock or was considered as holding it by reason of the application of sec_1223 while foreign sub was a controlled_foreign_corporation shall be attributable to the foreign sub stock in the hands of sub sec_1_1248-1 caveats we express no opinion about the tax treatment of the proposed transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings in particular no opinion is expressed on a whether the transfers described above in step ii will qualify under sec_351 or b whether the election referred to above in step vi will qualify under sec_1362 procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is completed plr-117180-98 in accordance with the power_of_attorney on file in this office the taxpayer and a second authorized representative each will receive a copy of this letter sincerely yours assistant chief_counsel corporate by ________________________________ wayne t murray senior technician reviewer branch
